DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Response to Amendment
Acknowledgement is made of the preliminary amendment filed 02/28/2022.
Claim Objections
Claim 7 objected to because of the following informalities:  in lines 9-10, “the rest of the guide wire” should read “a rest of the guide wire” to clarify the antecedent basis of the limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crank (US 20050049523 A1) in view of Nakagawa (US 20150265810 A1).
	Crank teaches a guide wire (1100; fig. 11) designed for inserting into the tube of a nutritional probe (par. 0001), comprising: an insertion aid (1140) comprising a rounded portion (1140 is rounded; fig. 11) situated at a distal end of the guide wire (fig. 11); and a pliable transitional portion of the guide wire (1110) provided proximally behind the insertion aid (fig. 11); wherein the flexural stiffness of the pliable portion is less than that of the rest of the guide wire proximally adjoining it (par. 0002; one having ordinary skill in the art will recognize that the spring 1110 located at the distal end of a guide wire is the structural difference between the distal end of the guide wire 1100 and the proximal end 1131 of the guide wire 1110 responsible for the proximal end’s increased flexibility as described in par. 0002); wherein the pliable portion comprises a flat-wire helical spring (1110 may be made of a rectangular or square wire; par. 0037 [par. 0083 states the coil 1110 is the of the same construction as the coil 110 described elsewhere in the disclosure]) wound with its turns lying axially against one another (fig. 11, par. 0038), wherein the insertion aid is situated at a distal end of the flat-wire helical spring and the rest of the guide wire (fig. 11), which has a distal end inserted into the proximal end of the flat-wire helical spring (distal end 1132 of 1130 is inserted into the proximal end of the flat-wire helical spring 1110; fig. 11), is engaged by a few turns of the flat-wire helical spring (fig. 11) and is fixed to the flat-wire helical spring in a material-bonding manner (par. 0085).
	Crank fails to teach the flat-wire helical spring is wound under prestress. 
	The increased tensile strength in the flat wire resulting from winding the wire under prestress can be accomplished through other production methods, such as by increasing the tensile strength of the wire prior to winding by drawing it through a die. Therefore the limitation that the wire be wound under prestress is a product-by-process limitation and will not be given patentable weight. See MPEP § 2113, subsection I.
	Crank further fails to teach the rest of the guide wire comprises a stranded wire. 
	However, Nakagawa teaches a guide wire wherein a stranded wire (820) extends proximally from a spring (fig. 14, par. 0083). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the single-strand guidewire portion extending proximally from the distal end spring in Crank for a stranded portion as disclosed in Nakagawa as both inventions are directed towards medical guidewires and both were well-known in the art prior the effective filing date of the claimed invention. As disclosed in Nakagawa, stranded wire provides a high degree of freedom and flexibility as well as strength (par. 0009). One having ordinary skill in the art would therefore have been motivated to modify Crank to incorporate the stranded wire extending proximally from the spring as taught by Nakagawa as doing so would predictably result in a guidewire that is strong enough to direct the nutritional probe while possessing a greater degree of flexibility than if a single-stranded wire had been used.
Response to Arguments
All arguments considered were filed 02/28/2022.
Regarding the argument set forth on pgs. 4 (line 11) – 5 (line 5) about “on block” being a term of art, the examiner notes that the referenced attached publications are either undated or dated after the earliest effective filing date of the application. Furthermore, the publications only use the term “block height”, “block length”, or “spring block”, and do not indicate any implicit or explicit definition of the term “on block” used in the claim language. 
	The deletion of the phrase “on block” from claim 7 is noted. 
Applicant’s arguments, see pg. 5 (lines 6-20), with respect to specification objections, claim objections, and 112(b) rejections have been fully considered and are persuasive.  The specification objections, claim objections, and 112(b) rejections to claim 7 have been withdrawn. 
Applicant’s arguments on pgs. 6-9 with respect to the 103 rejection of claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument on pg. 7 (lines 16-20) regarding the product-by-process rejection of a helical spring wound under prestress and on block has been fully considered but is not persuasive. The examiner notes that the term “on block” has been deleted and that the relevant limitation in claim 7 now reads, “a helical spring wound under prestress”, which describes a structural element (a helical spring) and its method of manufacture (winding under prestress). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783